DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 14, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Extended European Search Report for Application No. 21165843.0 and the International Search Report and Written Opinion for Application No. PCT/US2018/024116 are not seen within the application. 

Drawings
The drawings are objected to because Figures 40-45 contains Figures that are in gray-scale where it makes it hard for the reader to see certain components such as the vibration device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150087868 A1) in view of Patrick (US 20120253269 A1) in further view of Lopez (US 20140299221 A1).
Regarding Claim 1:
Lee discloses a compounder system (Paragraph [0022], the pharmaceutical synthesis apparatus is the compounder system), comprising:
a cartridge (10, Figure 1, the cassette is the cartridge) having: 
a plurality of controllable fluid pathways (11, Figure 1) fluidly coupled to at least one diluent port (a-e, Figure 2) and a receiving container port (See Annotated Figure 2 Below).
	Lee does not disclose:
A syringe holder configured to hold a syringe to be fluidly coupled to the receiving container port, wherein the syringe holder comprises one of an air in- line sensor and a vibration device.
	Patrick teaches an injection system comprising:
A syringe holder (302 and 328, Figure 7B, the syringe holder is the baffle and housing) configured to hold a syringe (360, Figure 7B) to be fluidly coupled to the receiving container port (200, Figure 2A), wherein the system (100, Figure 7D) comprises one of an air in- line sensor (Paragraph [0254]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include a syringe holder configured to hold a syringe to be fluidly coupled to the receiving container port and wherein the system comprises one of an air in- line sensor as taught by Patrick with the motivation to secure the syringes within the cassette when the cassette is removed or added to the system. 
Lee and Patrick do not teach:
Wherein the syringe holder comprises one of an air in- line sensor and a vibration device.
	Lopez teaches a fluid transfer device comprising:
A syringe holder (228 a, Figure 22, the syringe holder is the mounting module) configured to hold a syringe (222, Figure 22) to be fluidly coupled to the receiving container port (3970, Figure 13), wherein the syringe holder (228 a, Figure 22) comprises one of an air in- line sensor (Paragraph [0171]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Patrick to include a syringe holder configured to hold a syringe to be fluidly coupled to the receiving container port and wherein the syringe holder comprises one of an air in- line sensor as taught by Lopez with the motivation to have an air sensor to determine if the container with the fluid has run out of fluid. 
Lee, Figure 2
(Annotated by Examiner)

    PNG
    media_image1.png
    653
    902
    media_image1.png
    Greyscale

Regarding Claim 2:
Lee discloses:
A cartridge (10, Figure 1).
	Lee and Lopez do not teach:
Wherein the syringe holder comprises an opening for hanging the syringe holder on a gravimetric hook.
	Patrick teaches:
Wherein the syringe holder (302 and 328, Figure 7B) comprises an opening (324, Figure 7B) for hanging the syringe holder on a gravimetric hook.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Lopez to include the syringe holder further comprises an adjustable syringe plunger stopper as taught by Patrick with the motivation to add and remove fluid from the syringe. 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 3:
Lee discloses:
A cartridge (10, Figure 1).
	Lee and Patrick do not teach:
Wherein the syringe holder further comprises an adjustable syringe plunger stopper.
	Lopez teaches:
Wherein the syringe holder (228 a, Figure 22) further comprises an adjustable syringe plunger stopper (258, Figure 22, the actuator is the adjustable plunger stopper).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Patrick to include the syringe holder further comprises an adjustable syringe plunger stopper as taught by Lopez with the motivation to add and remove fluid from the syringe. 

Regarding Claim 6:
Lee discloses:
Wherein the plurality of controllable fluid pathways (11, Figure 1) are fluidly coupled to a waste port (See Annotated Figure 2 Above).

Regarding Claim 7:
Lee discloses:
Further comprising a backpack (20, Figure 1) attached to the cartridge (10, Figure 1), wherein the backpack comprises a waste container (180, Figure 1) coupled to the waste port (See Annotated Figure 2 Below).

Regarding Claim 16:
Lee discloses:
A backpack (20, Figure 1) attached to the cartridge (10, Figure 1), 
Lee and Lopez do not teach:
Wherein a protrusion at a top side of the cartridge is configured to extend into an opening in the backpack to latch the backpack to the cartridge at the top side.
Lane teaches a compound:
Wherein a protrusion at a top side of the backpack (100, Figure 7D) is configured to extend into an opening in the cartridge (300, Figure 7D) to latch the backpack to the cartridge at the top side (See Annotated Figure 7D Below).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Lopez to include a protrusion at a top side of the backpack is configured to extend into an opening in the backpack to latch the backpack to the cartridge at the top side as taught by Patrick with the motivation to prevent the cartridge from being disconnected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a protrusion at a top side of the cartridge is configured to extend into an opening in the backpack to latch the backpack to the cartridge at the top side, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.

Regarding Claim 17:
Lee discloses:
A cartridge (10, Figure 1) and a backpack (20, Figure 1).
	Lee and Lopez do not teach:
Further comprising a structure disposed between the backpack and the cartridge.
	Patrick teaches:
Further comprising a structure (190, 13A) disposed between the backpack (100, Figure 7D, the fluid delivery module is the backpack) and the cartridge (300, Figure 7D).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Lopez to include a structure disposed between the backpack and the cartridge as taught by Patrick with the motivation to add and remove fluid from the syringe. 

Claim 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patrick in further view of Lopez, Monk (US 5433588 A) and Lane (US 20160310362 A1).
Regarding Claim 4:
Lee discloses:
A compounder system (Paragraph [0022]) and a pump (Paragraphs [0035-0036] and [0046]).
Lee, Patrick, and Lopez do not teach:
Further comprising a pump head and a disposable plastic cover for the pump head.
	Lane teaches a compounding device (Abstract) comprising:
Further comprising a pump head (41, Figure 3A) and a cover (10g, Figure 3A) for the pump head (41, Figure 3A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Patrick, and Lopez to include a pump head and a cover for the pump head as taught by Lane with the motivation to protect the pump from potential damage from other device, structures, and persons.
Lee, Patrick, Lane, and Lopez do not teach:
Further comprising a disposable plastic cover for the pump head.
	Monk teaches a peristaltic pump housing comprising:
 Further comprising a plastic cover for the pump head (Column 4, Lines 19-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Patrick, Lane, and Lopez to include a plastic cover for the pump head as taught by Monk with the motivation to protect the users finger. 
Regarding the claimed invention being” disposable” as recited in the preamble of claim 4, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2111.02 (II). In this case, the patented structure of Lee, Patrick, Lane, Monk, and Lopez was considered capable of performing the cited intended use.
	
Regarding Claim 5:
Lee discloses:
A compounder system (Paragraph [0022]) and a pump (Paragraphs [0035-0036] and [0046]).
Lee, Patrick, Lane and Lopez do not teach:
Wherein the disposable plastic cover comprises one or more breakaway tabs.
	Monk teaches:
 A plastic cover comprises one or more breakaway tabs (Column 4, Lines 53-68).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Patrick, Lane, and Lopez to include a plastic cover for the pump head as taught by Monk with the motivation to remove and attach the cover. 
Regarding the claimed invention being” disposable” as recited in the preamble of claim 5, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2111.02 (II). In this case, the patented structure of Lee, Patrick, Lane, Monk, and Lopez was considered capable of performing the cited intended use.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patrick in further view of Lopez and Burbank (US 20070038191 A1).
Regarding Claim 8:
Lee discloses:
Wherein the backpack (20, Figure 1) comprises an enclosure (See Annotated Figure 1 Below) for the waste container (180, Figure 1). 
	Lee does not disclose:
Wherein the waste container comprises an expandable waste bag, wherein the backpack comprises an enclosure for the waste bag, and wherein the waste bag is configured to expand into one or more portions of the enclosure.
	Burbank teaches a waste balancing system that has:
Wherein the waste container (160, Figure 2) comprises an expandable waste bag (Paragraphs [0020] and [0023]) and wherein the waste bag (160, Figure 2) is configured to expand into one or more portions of the enclosure (110, Figure 2, the container is the enclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Patrick, and Lopez to include wherein the waste container comprises an expandable waste bag and wherein the waste bag is configured to expand into one or more portions of the enclosure as taught by Burbank with the motivation to replace the waste once it is full. 
It also would have been obvious to a person having ordinary skill in the art that the waste container (160, Figure 1) of Burbank can expand to the portion of the enclosure (See Annotated Figure 1) of Lee. 

Lee, Figure 1
(Annotated by Examiner)

    PNG
    media_image2.png
    712
    974
    media_image2.png
    Greyscale


Regarding Claim 13:
Lee discloses:
A waste container (180, Figure 1) and the backpack (20, Figure 1).
Lee, Patrick, and Lopez do not teach:
Wherein the waste container is removable from the backpack.
	Burbank teaches a waste balancing system that has:
Wherein the waste container (160, Figure 1) is removable from the container (100, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Patrick, and Lopez to include wherein the waste container is removable from the container as taught by Burbank with the motivation to replace the waste once it is full.
It also would have been obvious to a person having ordinary skill in the art that the waste container (180, Figure 1) in Lee can be removed as the container (160, Figure 1) of Burbank is removed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patrick in further view of Lopez, Burbank, and Demers (US 20150257974 A1).
Regarding Claim 9:
	Lee discloses:
The backpack (20, Figure 1), the receiving container port (See Annotated Figure 2 Above) of the cartridge (10, Figure 1), and a receiving container (190, Figure 1).
	Lee, Patrick, Lopez, and Burbank do not teach:
Wherein the backpack further comprises tubing configured to couple the receiving container port of the cartridge to a receiving container.
	Demers teaches a compounder apparatus that has:
Wherein the backpack (10, Figure 5) further comprises tubing configured to couple the receiving container port (See Annotated Figure 5 below) of the cartridge (14, Figure 5, the manifold is the cartridge) to a receiving container (24, Figure 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lee, Patrick, Lopez, and Burbank to include wherein the backpack further comprises tubing configured to couple the receiving container port of the cartridge to a receiving container as taught by Demers with the motivation to dispense the mixed fluid in to the destination container. 
Demers, Figure 5
(Annotated by Examiner)

    PNG
    media_image3.png
    806
    1069
    media_image3.png
    Greyscale

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patrick in further view of Lopez, Burbank, Demers, and Levy (US 20150094576 A1).
Regarding Claim 10:
Lee discloses:
The backpack (20, Figure 1) and an enclosure (See Annotated Figure 1 Above).
	Lee, Patrick, Lopez, and Burbank do not teach:
Wherein the tubing comprises pigtail tubing configured to be stored by a portion of the enclosure.
	Demers teaches:
Wherein the tubing (See Annotated Figure 5 Above) comprises tubing configured to be stored by a portion of the backpack (10, Figure 5).
Lee, Patrick, Lopez, Demers, and Burbank do not teach:
Wherein the tubing comprises pigtail tubing configured to be stored by a portion of the enclosure.
Levy teaches a delivery system for medical fluid comprising:
The tubing comprises pigtail tubing (Paragraph [0043], the coiled tubing (1028) is the pigtail tubing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lee, Patrick, Lopez, Levy, Demers, and Burbank to include tubing comprises pigtail tubing as taught by Levy with the motivation to have better pumping of the fluid. 
Further regarding Claim 10, the phrase “configured to be stored by a portion of the enclosure” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 11:
Lee discloses:
The backpack (20, Figure 1) comprises a housing (Figure 1, the backpack has housing) having a portion that defines the enclosure (See Annotated Figure 1 Above).
	Lee, Patrick, Lopez, Demers, and Burbank do not teach:
Wherein the backpack comprises a housing having a portion that defines the enclosure and wherein the pigtail tubing is configured to be externally wound around the portion of the housing that defines the enclosure, in an unextended configuration of the pigtail tubing.
	Demers teaches:
Wherein the tubing (See Annotated Figure 5 Above) comprises tubing configured to be stored by a portion of the backpack (10, Figure 5).
Lee, Patrick, Lopez, Demers, and Burbank do not teach:
Wherein the backpack comprises a housing having a portion that defines the enclosure and wherein the pigtail tubing is configured to be externally wound around the portion of the housing that defines the enclosure, in an unextended configuration of the pigtail tubing.
Levy teaches a delivery system for medical fluid comprising:
The tubing comprises pigtail tubing (Paragraph [0043], the coiled tubing (1028) is the pigtail tubing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lee, Patrick, Lopez, Levy, Demers, and Burbank to include tubing comprises pigtail tubing as taught by Levy with the motivation to have better pumping of the fluid. 
Further regarding Claim 11, the phrase “configured to be externally wound around the portion of the housing that defines the enclosure, in an unextended configuration of the pigtail tubing” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 12:
Lee discloses:
The backpack (20, Figure 1), the waste container (180, Figure 1), and an enclosure (See Annotated Figure 1 Above).
	Lee, Patrick, and Lopez do not teach:
Wherein the pigtail tubing is configured to coil to be stored within the enclosure of the backpack with the waste bag.	
	Burbank teaches:
		The waste bag (160, Figure 1).
Lee, Patrick, Burbank, and Lopez do not teach:
Wherein the pigtail tubing is configured to coil to be stored within the enclosure of the backpack with the waste bag.	
Demers teaches:
Wherein the tubing (See Annotated Figure 5 Above) comprises tubing configured to be stored by a portion of the backpack (10, Figure 5).
Lee, Patrick, Lopez, Demers, and Burbank do not teach:
Wherein the pigtail tubing is configured to coil to be stored within the enclosure of the backpack with the waste bag.	
Levy teaches a delivery system for medical fluid comprising:
The pigtail tubing (Paragraph [0043], the coiled tubing (1028) is the pigtail tubing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lee, Patrick, Lopez, Levy, Demers, and Burbank to include tubing comprises pigtail tubing as taught by Levy with the motivation to have better pumping of the fluid. 
Further regarding Claim 12, the phrase “configured to coil to be stored within the enclosure of the backpack with the waste bag” is a statement of intended use and not given patentable weight (see MPEP 2114).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patrick in further view of Lopez, Burbank (US 20070038191 A1), and Lasonde (US 5697407 A).
Regarding Claim 14:
Lee discloses:
A waste container (180, Figure 1) and one or more cavities within the backpack (Figure 1, the backpack (20) has one or more cavities). 
Lee, Patrick and Lopez do not teach:
Wherein the waste container includes one or more expandable portions that, in an expanded configuration, conform to a shape of one or more cavities within the backpack.
Burbank teaches:
Wherein the waste container (160, Figure 2) includes an expanded configuration (Paragraph [0063]) and conform to a shape (Figure 2, the waste container conforms to the shape of the container) of the container (110, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Patrick, and Lopez to include wherein the waste container includes an expanded configuration and conform to a shape of the container as taught by Burbank with the motivation to remove the bag after use. 
It also would have been obvious to a person having ordinary skill in the art that the waste container (180, Figure 1) of Lee could be a flexible bag that conforms to the cavity of the backpack (20, Figure 1) that the container sits within similar to how the container (160, Figure 2) of Burbank can conform. 
	Lee, Patrick, Lopez, and Burbank do not teach:
Wherein the waste container includes one or more expandable portions that, in an expanded configuration, conform to a shape of one or more cavities within the backpack.
	Lasonde teaches a compounder system that has:
Wherein the container (28, Figure 1) includes one or more expandable portions (Column 5, Lines 55-64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Patrick, Lopez, and Burbank to include wherein the container includes one or more expandable portions as taught by Lasonde with the motivation to separate the fluid within the bag. 
It also would have been obvious to a person having ordinary skill in the art that the waste container (180, Figure 1) of Lee can be a bag with expandable portions as seen in Lasonde.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patrick in further view of Lopez, Lasonde, Burbank, and Becker (US 6319243 A).
Lee discloses:
	A waste container (180, Figure 1).
Lee and Burbank do not teach:
Wherein the one or more expandable portions are formed on a first side of the waste container and wherein the waste container comprises an inlet port on an opposing second side of the waste container.
Lasonde teaches:
	One or more expandable portions (Column 5, Lines 55-64). 
Lee, Patrick, Lopez, Burbank, and Lasonde do not teach:
Wherein the one or more expandable portions are formed on a first side of the waste container and wherein the waste container comprises an inlet port on an opposing second side of the waste container.
Becker teaches a container for storing and admixing medical solutions that has:
Wherein the one or more expandable portions (12, 14, and 16, Figure 1) are formed on a first side (See Annotated Figure 1 Below) of the container (10, Figure 1) and wherein the container (10, Figure 1) comprises an inlet port (Column 8, Lines 7-10) on an opposing second side of the container (10, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Patrick, Lopez, Burbank, and Lasonde to include wherein the one or more expandable portions are formed on a first side of the container and wherein the waste container comprises an inlet port on an opposing second side of the container as taught by Becker with the motivation to keep the fluids separate and to store the liquid. 
Becker, Figure 1
(Annotated by Examiner)

    PNG
    media_image4.png
    821
    1097
    media_image4.png
    Greyscale


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patrick in further view of Lopez and Mansour (US 20150374585 A1).
Regarding Claim 18:
Lee discloses:
A cartridge (10, Figure 1) and a backpack (20, Figure 1).
	Lee and Lopez do not teach:
Wherein the structure is substantially planar and configured to latch the cartridge and the backpack to a carousel.
	Patrick teaches:
Wherein the structure (190, Figure 13A) is substantially planar (Figure 13A, the structure is planar) and configured to latch the cartridge (300, Figure 7D) and the backpack (100, Figure 7D). 
Lee, Patrick, and Lopez do not teach:
Wherein the structure is substantially planar and configured to latch the cartridge and the backpack to a carousel.
Mansour teaches a system for compounding medication comprising:
A carousel (Paragraph [0054-0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Patrick, and Lopez to include a carousel as taught by Mansour with the motivation to agitate the contents of the medication container. 
Further regarding Claim 18, the phrase “configured to latch the cartridge and the backpack to a carousel” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 19:
The above-discussed combination of Lee, Patrick, Lopez, and Mansour accounts for this subject matter where Patrick teaches wherein the structure (190, Figure 13A) comprises one or more protrusions (Figure 13A, the structure are the protrusions) extending from the top of the backpack (100, Figure 13A)


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	DiGianfilippo (US 6199603 B1) teaches a compounding assembly that has a pump, a receiving container port, a pump head, and a cartridge. 
	Biehl (US 20190083360 A1) teaches an installation for producing a medical preparation comprising a receiving container port, a pump head, and a cartridge. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753